Name: Commission Regulation (EC) No 645/2003 of 10 April 2003 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 Avis juridique important|32003R0645Commission Regulation (EC) No 645/2003 of 10 April 2003 fixing the export refunds on beef and veal Official Journal L 095 , 11/04/2003 P. 0003 - 0007Commission Regulation (EC) No 645/2003of 10 April 2003fixing the export refunds on beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 33(12) thereof,Whereas:(1) Article 33 of Regulation (EC) No 1254/1999 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund.(2) Regulation (EEC) No 32/82(3), as last amended by Regulation (EC) No 744/2000(4), Regulation (EEC) No 1964/82(5), as last amended by Regulation (EC) No 2772/2000(6), and Regulation (EEC) No 2388/84(7), as last amended by Regulation (EEC) No 3661/92(8), lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products.(3) It follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below.(4) With regard to live animals, for reasons of simplification export refunds should no longer be granted for categories with insignificant trade with third countries. Moreover, in light of the general concern of animal welfare, export refunds for live animals for slaughter should be limited as much as possible. Consequently, export refunds for such animals should only be granted for third countries which for cultural and/or religious reasons traditionally import substantial numbers of animals for domestic slaughter. As to live animals for reproduction, in order to prevent any abuse export refunds for pure-bred breeding animals should be limited to heifers and cows of no more than 30 months of age.(5) Export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex under CN code 0201, on some frozen meat listed in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10.(6) In view of the wide differences in products covered by CN codes 0201 20 90 97/00 and 0202 20 90 91/00 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third.(7) In the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland. To allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States.(8) In the case of certain other cuts and preserves of meat or offal shown in the Annex under CN codes 1602 50 31 to 1602 50 80, the Community presence of international trade may be maintained by granting a refund corresponding to that at present available.(9) In the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant.(10) Commission Regulation (EEC) No 3846/87(9), as last amended by Regulation (EC) No 118/2003(10), establishes the agricultural product nomenclature for the purposes of export refunds.(11) In order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought into line with those on fresh or chilled cuts other than those from adult male bovine animals.(12) Checks on products covered by CN code 1602 50 should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products(11), as last amended by Commission Regulation (EC) No 444/2003(12).(13) Refunds should be granted only on products that are allowed to move freely in the Community. Therefore, to be eligible for a refund, products should be required to bear the health mark laid down in Council Directive 64/433/EEC(13), as last amended by Directive 95/23/EC(14), Council Directive 94/65/EC(15) and Council Directive 77/99/EEC(16), as last amended by Directive 97/76/EC(17), respectively.(14) Under Article 6(2) of Regulation (EEC) No 1964/82, the special refund is to be reduced if the quantity of boned meat to be exported amounts to less than 95 %, but not less than 85 %, of the total weight of cuts produced by boning.(15) The negotiations on the adoption of additional concessions, held within the framework of the Europe Agreements between the European Community and the associated central and eastern European Countries, aim in particular to liberalise trade in products covered by the common organisation of the market in beef and veal. On this background, Slovakia should be removed from the list of destinations giving rise to the grant of a refund. The abolition of refunds may not, however, lead to the creation of a differentiated refund for exports to other countries.(16) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. The list of products on which export refunds as referred to in Article 33 of Regulation (EC) No 1254/1999 are granted and the amount thereof and the destinations shall be as set out in the Annex to this Regulation.2. The products must meet the relevant health marking requirements of:- Chapter XI of Annex I to Directive 64/433/EEC,- Chapter VI of Annex I to Directive 94/65/EC,- Chapter VI of Annex B to Directive 77/99/EEC.Article 2In the case referred to in the third subparagraph of Article 6(2) of Regulation (EEC) No 1964/82 the rate of the refund on products falling within product code 0201 30 00 91/00 shall be reduced by EUR 14,00/100 kg.Article 3The fact that no refund has been fixed for exports to Estonia, Lithuania, Latvia, Hungary, Romania and Slovakia shall not be considered to mean that there is a differentiated refund.Article 4This Regulation shall enter into force on 11 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 4, 8.1.1982, p. 11.(4) OJ L 89, 11.4.2000, p. 3.(5) OJ L 212, 21.7.1982, p. 48.(6) OJ L 321, 19.12.2000, p. 35.(7) OJ L 221, 18.8.1984, p. 28.(8) OJ L 370, 19.12.1992, p. 16.(9) OJ L 366, 24.12.1987, p. 1.(10) OJ L 20, 24.1.2003, p. 3.(11) OJ L 62, 7.3.1980, p. 5.(12) OJ L 67, 12.3.2003, p. 3.(13) OJ 121, 29.7.1964, p. 2012/64.(14) OJ L 243, 11.10.1995, p. 7.(15) OJ L 368, 31.12.1994, p. 10.(16) OJ L 26, 31.1.1977, p. 85.(17) OJ L 10, 16.11.1998, p. 25.ANNEXto the Commission Regulation of 10 April 2003 fixing export refunds on beef>TABLE>NB:The product codes and the "A" series destination codes are set out in Commision Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).The other destinations are defined as follows:B00: all destinations (third countries, other territories, victualling and destinations treated as exports from the Community) with the exception of Estonia, Lithuania, Latvia, Hungary, Romania and Slovakia.B02: B08, B09.B03: Ceuta, Melilla, Iceland, Norway, Faroe Islands, Andorra, Gibraltar, Vatican City, Poland, Czech Republic, Bulgaria, Albania, Slovenia, Croatia, Bosnia and Herzegovina, Serbia and Montenegro, former Yugoslav Republic of Macedonia, the communes of Livigno and Campione d'Italia, Helgoland, Greenland, Cyprus, stores and provisions (destinations referred to in Articles 36 and 45, and if appropriate in Article 44, of Commission Regulation (EC) No 800/1999, as amended (OJ L 102, 17.4.1999, p. 11)).B08: Malta, Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan, Morocco, Algeria, Tunisia, Libya, Egypt, Lebanon, Syria, Iraq, Iran, Israel, West Bank/Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen, Pakistan, Sri Lanka, Myanmar (Burma), Thailand, Vietnam, Indonesia, Philippines, China, North Korea, Hong Kong.B09: Sudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, CÃ ´te d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroon, Central African Republic, Equatorial Guinea, SÃ £o TomÃ © and PrÃ ­ncipe, Gabon, Congo, Congo (Democratic Republic), Rwanda, Burundi, Saint Helena and dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Uganda, Tanzania, Seychelles and dependencies, British Indian Ocean Territory, Mozambique, Mauritius, Comoros, Mayotte, Zambia, Malawi, South Africa, Lesotho.B11: Lebanon and Egypt.